NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

  GENETIC VETERINARY SCIENCES, INC., DBA
          PAW PRINTS GENETICS,
              Plaintiff-Appellee

                            v.

LABOKLIN GMBH & CO. KG, THE UNIVERSITY OF
                   BERN,
            Defendants-Appellants
           ______________________

                       2018-2056
                 ______________________

   Appeal from the United States District Court for the
Eastern District of Virginia in No. 2:17-cv-00108-HCM-
DEM, Senior Judge Henry C. Morgan, Jr.
                 ______________________

                     SUA SPONTE
                 ______________________

  Before WALLACH, HUGHES, and STOLL, Circuit Judges.
PER CURIAM.
                        ORDER
   Before the court is the parties’ August 6, 2019 joint re-
sponse to this court’s order to show cause. The parties have
2    GENETIC VETERINARY SCIENCES v. LABOKLIN GMBH & CO. KG




requested the redaction of certain material that they have
identified as confidential business information.
    Accordingly,
    IT IS ORDERED THAT:
    The opinion issued under seal on July 29, 2019 is
hereby unsealed in part with the remaining sealed portions
modified to omit confidential information from the public
opinion.


                                 FOR THE COURT

    August 9, 2019               /s/ Peter R. Marksteiner
        Date                      Peter R. Marksteiner
                                  Clerk of Court